DETAILED ACTION
In the response filed April 29, 2022, the Applicant amended claims 1, 11, and 21; and canceled claims 7, 17, and 27.  Claims 1-6, 8-16, 18-26, and 28-30, are pending in the current application.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments for claims 1-6, 8-16, 18-26, and 28-30, with respect to the 35 U.S.C. 101 rejection have been considered but are unpersuasive.  Applicant argues that the claims recite significantly more than the abstract ide of “certain methods of organizing human activity.”  Examiner respectfully disagrees.  When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity).  Applicant’s arguments remain unpersuasive.  The 35 U.S.C. 101 rejection is hereby maintained.

Applicant’s arguments for claims 1-6, 8-16, 18-26, and 28-30, with respect to the 35 U.S.C. 102/103 rejections have been considered but are moot as they do not apply to the combination of references being used in the current rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-6, 8-16, 18-26, and 28-30, rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, and 21 recite the limitation “the multi-item result set” in lines 8 and 9.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, it is unclear as to whether the multi-item result set is the same as or different from the rendered multi-item set previously recited.  As such, the claim is indefinite for failing to distinctly define the metes and bounds of the claimed subject matter.  For purposes of examination, the recitation is treated as the rendered multi-item set as this appears to be Applicant’s intent.  Claims 2-6, 8-10, 12-16, 18-20, 22-26, and 28-30, are rejected by virtue of their dependence on independent claims 1, 11, and 21.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-16, 18-26, and 28-30, are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1: Claims 1-6 and 8-10 are drawn to a method, claims 11-16 and 18-20 are drawn to a medium, and claims 21-26 and 28-30 are drawn to a system, each of which is within the four statutory categories (e.g., a process, a machine).  (Step 1: YES).

Step 2A – Prong One: In prong one of step 2A, the claims are analyzed to evaluate whether they recite a judicial exception.
Claim 1 (representative of independent claims 11 and 21) recites/describes the following steps:
“enabling a user to purchase a health-related product from a provider at a health-related product cost, wherein enabling the user to purchase the health-related product from the provider at the health-related product cost includes: receiving a request from a user for a health-related product;”
“identifying a portion of the health-related product cost for a target organization, thus defining a donation portion, wherein the donation portion is a fixed amount that is based upon a tier defined for the health-related product, wherein each health-related product in the multi-item set of health-related products is organized into a respective tier of a plurality of tiers;” and 
“providing the donation portion to the target organization.”
These steps, under broadest reasonable interpretation, describe or set-forth defining a donation and providing the donation to an organization, which amounts to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).

Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and these claims are therefore determined to recite an abstract idea under the same analysis.  Any elements recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A – Prong Two: In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception.  An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element).  The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.
The claims recite the additional elements/limitations of: “a computing device,” (claim 1); “a computer program product residing on a computer readable medium having a plurality of instructions stored thereon which, when executed by a processor,” (claim 11); and “a computing system including a processor and memory,” (claim 21).  
The claims also recite the additional elements/limitations of: “rendering a multi-item set of health-related products for user selection, wherein each item in the multi-item result set is associated with a provider name, a health-related product cost and a geographic proximity between the user and a provider of each of the health-related products in the multi-item set of health-related products;” (claims 1, 11, and 21).
The requirement to execute the claimed steps/functions using “a computing device,” (claim 1); “a computer program product residing on a computer readable medium having a plurality of instructions stored thereon which, when executed by a processor,” (claim 11); and “a computing system including a processor and memory,” (claim 21), is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  These limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application.  See MPEP 2106.05(f).
The recited additional elements of “rendering a multi-item set of health-related products for user selection, wherein each item in the multi-item result set is associated with a provider name, a health-related product cost and a geographic proximity between the user and a provider of each of the health-related products in the multi-item set of health-related products;” (claims 1, 11, and 21), simply append insignificant extra-solution activity to the judicial exception (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea).  The term “extra-solution activity” is understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim.  The recited additional elements are deemed “extra-solution” because the rendering of the results for user selection is simply displaying the results of the request to the user.  These limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do not integrate the abstract idea into a practical application.  See MPEP 2106.05(h).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
Dependent claims 2-6, 8-10, 12-16, 18-20, 22-26, and 28-30, fail to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims 2-6, 8-10, 12-16, 18-20, 22-26, and 28-30, are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application.  Accordingly, the claims are directed to an abstract idea (Step 2A – Prong two: NO).

Step 2B: In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception.  This analysis is also termed a search for an "inventive concept."  An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself.  Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)
As discussed above in “Step 2A – Prong 2,” the requirement to execute the claimed steps/functions using “a computing device,” (claim 1); “a computer program product residing on a computer readable medium having a plurality of instructions stored thereon which, when executed by a processor,” (claim 11); and “a computing system including a processor and memory,” (claim 21), is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  These limitations therefore do not qualify as “significantly more.”  See MPEP 2106.05(f).  
As discussed above in “Step 2A – Prong 2”, the recited additional elements of “rendering a multi-item set of health-related products for user selection, wherein each item in the multi-item result set is associated with a provider name, a health-related product cost and a geographic proximity between the user and a provider of each of the health-related products in the multi-item set of health-related products;” (claims 1, 11, and 21), simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea).  These additional elements, taken individually or in combination, additionally amount to well-understood, routine and conventional activities previously known to the industry, appended to the judicial exception.  These limitations therefore do not qualify as “significantly more.”  See MPEP 2106.05(h).  This conclusion is based on a factual determination. 
The determination that associating/storing data in a database is well-understood, routine, and conventional is supported by Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93); and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of associating/storing data in a database.  
The determination that receiving data/messages over a network is well-understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of receiving data/messages over a network.  
The determination that performing repetitive calculations is well-understood, routine, and conventional is supported by the court decisions of Flook, 437 U.S. at 594, 198 USPQ2d at 199 and  Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of using a processor to execute instructions to perform repetitive calculations.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea.  When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity).
Dependent claims 2-6, 8-10, 12-16, 18-20, 22-26, and 28-30, fail to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims 2-6, 8-10, 12-16, 18-20, 22-26, and 28-30, are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).
The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claims amount to significantly more than the abstract idea identified above (Step 2B: NO).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8-13, 18-23, and 28-30, are rejected under 35 U.S.C. 103 as being unpatentable over Sharp (US 2016/0012465 A1) in view of Karkazis et al. (US 2020/0105392 A1), hereinafter Karkazis, and Young (US 2010/0049652 A1).
Regarding claim 1, Sharp discloses a computer-implemented method, executed on a computing device, comprising: enabling a user to purchase a health-related product from a provider at a health-related product cost (Par. [0106], may be used to make small purchases online or to local vendors; Par. [0178], the vendor or entity may comprise a pharmacy, health provider; Fig. 11 and Fig. 16), wherein enabling the user to purchase the health-related product from the provider at the health-related product cost includes: receiving a request from a user for a health-related product (Par. [0748], request for purchasable items via the system website); 
identifying a portion of the health-related product cost for a target organization, thus defining a donation portion (Par. [0109], a portion of transactions or system credit purchased may be gifted and/or otherwise donated to a charitable organization; Par. [0743], making an electronic donation to a charity personally or in another individual's name (e.g., St. Jude's Children's Hospital/ALSAC, Ronald McDonald House, ASPCA, United Way); Fig. 235); and providing the donation portion to the target organization (Par. [0109], 0.1% through 10% or more of the value of each transaction may go to a charitable cause; Par. [0743], making an electronic donation to a charity).
Sharp does not explicitly disclose rendering a multi-item set of health-related products for user selection, wherein each item in the multi-item result set is associated with a provider name, a health-related product cost and a geographic proximity between the user and a provider of each of the health-related products in the multi-item set of health-related products; and wherein the donation portion is a fixed amount that is based upon a tier defined for the health-related product, wherein each health-related product in the multi-item set of health-related products is organized into a respective tier of a plurality of tiers.
Karkazis teaches rendering a multi-item set of health-related products for user selection (Par. [0075], Fig. 6), wherein each item in the multi-item result set is associated with a provider name (Par. [0075], Fig. 6, name of health-related products, name of store), a health-related product cost (Par. [0075], Fig. 6, price of health-related products) and a geographic proximity between the user and a provider of each of the health-related products in the multi-item set of health-related products (Par. [0075], Fig. 6, distance from provider).
Young teaches wherein the donation portion is a fixed amount (Par. [0065], fixed amount based on purchase or categories of purchases) that is based upon a tier defined for the health-related product (Par. [0065], fixed amount based on categories of purchases), wherein each health-related product in the multi-item set of health-related products is organized into a respective tier of a plurality of tiers (Par. [0076], [0079], [0081], different tiers with different fixed amounts – medical expenses is a tier defined for health-related products).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the donation system of Sharp to include the rendering abilities of Karkazis since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Here, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the rendered multi-item set of health-related products as taught in Karkazis for the interface displaying results to a user as taught by Sharp.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the donation system of Sharp and Karkazis to include the donation categorization abilities of Young since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Here, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of donation categories/tiers as taught in Young for the purchase percentage distinctions as taught by Sharp.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 2, Sharp discloses wherein the target organization includes one or more of: a charitable organization; a non-profit organization; and an educational organization (Par. [0743], making an electronic donation to a charity personally or in another individual's name (e.g., St. Jude's Children's Hospital/ALSAC, Ronald McDonald House, ASPCA, United Way); Fig. 181a).
Regarding claim 3, Sharp discloses wherein providing the donation portion to the target organization includes: anonymously providing the donation portion to the target organization (Par. [0743], making an electronic donation to a charity personally or in another individual's name (e.g., St. Jude's Children's Hospital/ALSAC, Ronald McDonald House, ASPCA, United Way); Par. [0102], performing transactions anonymously).
Regarding claim 8, Sharp discloses wherein the donation portion is a percentage of the health-related product cost (Par. [0109], 0.1% through 10% or more of the value of each transaction may go to a charitable cause).
Regarding claim 9, Sharp discloses wherein a portion of the health-related product cost is provided to a pharmacy benefits manager (PBM), thus defining a PBM portion (Par. [0178], immediately usable funds or credits to a second user from a first user...second user immediately using the card produced for the second user by the system kiosk at a vendor or entity... the vendor or entity may comprise a pharmacy; Par. [1030], the system may send the new redemption information 64 to an electronic or physical address of the redeeming user according to the redeeming user's preferences 63 (e.g., via email, SMS, MMS, mobile messaging, social media, web-accessible profile 130 portal, voicemail, postal service, or the like)... which particular items/products/goods/services and/or amount(s) of store credit was actually redeemed, when it was redeemed, by who (employee) [pharmacy benefits manager (PBM)]; Fig. 11).
Regarding claim 10, Sharp discloses wherein the donation portion is a sub-portion of the PBM portion (Par. [0178], second user immediately using the card produced for the second user by the system kiosk at a vendor or entity… vendor or entity may comprise a pharmacy; Par. [1030], unused portions of redemption information may be split between the system and the respective redeeming participating entity; Fig. 11).
Regarding claim 11, Sharp discloses a computer program product residing on a computer readable medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform operations comprising: enabling a user to purchase a health-related product from a provider at a health-related product cost (Par. [0106], may be used to make small purchases online or to local vendors; Par. [0178], the vendor or entity may comprise a pharmacy, health provider; Fig. 11 and Fig. 16), wherein enabling the user to purchase the health-related product from the provider at the health-related product cost includes: receiving a request from a user for a health-related product (Par. [0748], request for purchasable items via the system website); 
identifying a portion of the health-related product cost for a target organization, thus defining a donation portion (Par. [0109], a portion of transactions or system credit purchased may be gifted and/or otherwise donated to a charitable organization; Par. [0743], making an electronic donation to a charity personally or in another individual's name (e.g., St. Jude's Children's Hospital/ALSAC, Ronald McDonald House, ASPCA, United Way); Fig. 235); and providing the donation portion to the target organization (Par. [0109], 0.1% through 10% or more of the value of each transaction may go to a charitable cause; Par. [0743], making an electronic donation to a charity).
Sharp does not explicitly disclose rendering a multi-item set of health-related products for user selection, wherein each item in the multi-item result set is associated with a provider name, a health-related product cost and a geographic proximity between the user and a provider of each of the health-related products in the multi-item set of health-related products; and wherein the donation portion is a fixed amount that is based upon a tier defined for the health-related product, wherein each health-related product in the multi-item set of health-related products is organized into a respective tier of a plurality of tiers.
Karkazis teaches rendering a multi-item set of health-related products for user selection (Par. [0075], Fig. 6), wherein each item in the multi-item result set is associated with a provider name (Par. [0075], Fig. 6, name of health-related products, name of store), a health-related product cost (Par. [0075], Fig. 6, price of health-related products) and a geographic proximity between the user and a provider of each of the health-related products in the multi-item set of health-related products (Par. [0075], Fig. 6, distance from provider).
Young teaches wherein the donation portion is a fixed amount (Par. [0065], fixed amount based on purchase or categories of purchases) that is based upon a tier defined for the health-related product (Par. [0065], fixed amount based on categories of purchases), wherein each health-related product in the multi-item set of health-related products is organized into a respective tier of a plurality of tiers (Par. [0076], [0079], [0081], different tiers with different fixed amounts – medical expenses is a tier defined for health-related products).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the donation system of Sharp to include the rendering abilities of Karkazis since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Here, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the rendered multi-item set of health-related products as taught in Karkazis for the interface displaying results to a user as taught by Sharp.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the donation system of Sharp and Karkazis to include the donation categorization abilities of Young since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Here, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of donation categories/tiers as taught in Young for the purchase percentage distinctions as taught by Sharp.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 12, Sharp discloses wherein the target organization includes one or more of: a charitable organization; a non-profit organization; and an educational organization (Par. [0743], making an electronic donation to a charity personally or in another individual's name (e.g., St. Jude's Children's Hospital/ALSAC, Ronald McDonald House, ASPCA, United Way); Fig. 181a).
Regarding claim 13, Sharp discloses wherein providing the donation portion to the target organization includes: anonymously providing the donation portion to the target organization (Par. [0743], making an electronic donation to a charity personally or in another individual's name (e.g., St. Jude's Children's Hospital/ALSAC, Ronald McDonald House, ASPCA, United Way); Par. [0102], performing transactions anonymously).
Regarding claim 18, Sharp discloses wherein the donation portion is a percentage of the health-related product cost (Par. [0109], 0.1% through 10% or more of the value of each transaction may go to a charitable cause).
Regarding claim 19, Sharp discloses wherein a portion of the health-related product cost is provided to a pharmacy benefits manager (PBM), thus defining a PBM portion (Par. [0178], immediately usable funds or credits to a second user from a first user...second user immediately using the card produced for the second user by the system kiosk at a vendor or entity... the vendor or entity may comprise a pharmacy; Par. [1030], the system may send the new redemption information 64 to an electronic or physical address of the redeeming user according to the redeeming user's preferences 63 (e.g., via email, SMS, MMS, mobile messaging, social media, web-accessible profile 130 portal, voicemail, postal service, or the like)... which particular items/products/goods/services and/or amount(s) of store credit was actually redeemed, when it was redeemed, by who (employee) [pharmacy benefits manager (PBM)]; Fig. 11).
Regarding claim 20, Sharp discloses wherein the donation portion is a sub-portion of the PBM portion (Par. [0178], second user immediately using the card produced for the second user by the system kiosk at a vendor or entity… vendor or entity may comprise a pharmacy; Par. [1030], unused portions of redemption information may be split between the system and the respective redeeming participating entity; Fig. 11).
Regarding claim 21, Sharp discloses a computing system including a processor and memory configured to perform operations comprising: enabling a user to purchase a health-related product from a provider at a health-related product cost (Par. [0106], may be used to make small purchases online or to local vendors; Par. [0178], the vendor or entity may comprise a pharmacy, health provider; Fig. 11 and Fig. 16), wherein enabling the user to purchase the health-related product from the provider at the health-related product cost includes: receiving a request from a user for a health-related product (Par. [0748], request for purchasable items via the system website); 
identifying a portion of the health-related product cost for a target organization, thus defining a donation portion (Par. [0109], a portion of transactions or system credit purchased may be gifted and/or otherwise donated to a charitable organization; Par. [0743], making an electronic donation to a charity personally or in another individual's name (e.g., St. Jude's Children's Hospital/ALSAC, Ronald McDonald House, ASPCA, United Way); Fig. 235); and providing the donation portion to the target organization (Par. [0109], 0.1% through 10% or more of the value of each transaction may go to a charitable cause; Par. [0743], making an electronic donation to a charity).
Sharp does not explicitly disclose rendering a multi-item set of health-related products for user selection, wherein each item in the multi-item result set is associated with a provider name, a health-related product cost and a geographic proximity between the user and a provider of each of the health-related products in the multi-item set of health-related products; and wherein the donation portion is a fixed amount that is based upon a tier defined for the health-related product, wherein each health-related product in the multi-item set of health-related products is organized into a respective tier of a plurality of tiers.
Karkazis teaches rendering a multi-item set of health-related products for user selection (Par. [0075], Fig. 6), wherein each item in the multi-item result set is associated with a provider name (Par. [0075], Fig. 6, name of health-related products, name of store), a health-related product cost (Par. [0075], Fig. 6, price of health-related products) and a geographic proximity between the user and a provider of each of the health-related products in the multi-item set of health-related products (Par. [0075], Fig. 6, distance from provider).
Young teaches wherein the donation portion is a fixed amount (Par. [0065], fixed amount based on purchase or categories of purchases) that is based upon a tier defined for the health-related product (Par. [0065], fixed amount based on categories of purchases), wherein each health-related product in the multi-item set of health-related products is organized into a respective tier of a plurality of tiers (Par. [0076], [0079], [0081], different tiers with different fixed amounts – medical expenses is a tier defined for health-related products).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the donation system of Sharp to include the rendering abilities of Karkazis since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Here, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the rendered multi-item set of health-related products as taught in Karkazis for the interface displaying results to a user as taught by Sharp.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the donation system of Sharp and Karkazis to include the donation categorization abilities of Young since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Here, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of donation categories/tiers as taught in Young for the purchase percentage distinctions as taught by Sharp.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 22, Sharp discloses wherein the target organization includes one or more of: a charitable organization; a non-profit organization; and an educational organization (Par. [0743], making an electronic donation to a charity personally or in another individual's name (e.g., St. Jude's Children's Hospital/ALSAC, Ronald McDonald House, ASPCA, United Way); Fig. 181a).
Regarding claim 23, Sharp discloses wherein providing the donation portion to the target organization includes: anonymously providing the donation portion to the target organization (Par. [0743], making an electronic donation to a charity personally or in another individual's name (e.g., St. Jude's Children's Hospital/ALSAC, Ronald McDonald House, ASPCA, United Way); Par. [0102], performing transactions anonymously).
Regarding claim 28, Sharp discloses wherein the donation portion is a percentage of the health-related product cost (Par. [0109], 0.1% through 10% or more of the value of each transaction may go to a charitable cause).
Regarding claim 29, Sharp discloses wherein a portion of the health-related product cost is provided to a pharmacy benefits manager (PBM), thus defining a PBM portion (Par. [0178], immediately usable funds or credits to a second user from a first user...second user immediately using the card produced for the second user by the system kiosk at a vendor or entity... the vendor or entity may comprise a pharmacy; Par. [1030], the system may send the new redemption information 64 to an electronic or physical address of the redeeming user according to the redeeming user's preferences 63 (e.g., via email, SMS, MMS, mobile messaging, social media, web-accessible profile 130 portal, voicemail, postal service, or the like)... which particular items/products/goods/services and/or amount(s) of store credit was actually redeemed, when it was redeemed, by who (employee) [pharmacy benefits manager (PBM)]; Fig. 11).
Regarding claim 30, Sharp discloses wherein the donation portion is a sub-portion of the PBM portion (Par. [0178], second user immediately using the card produced for the second user by the system kiosk at a vendor or entity… vendor or entity may comprise a pharmacy; Par. [1030], unused portions of redemption information may be split between the system and the respective redeeming participating entity; Fig. 11).


Claims 4-6, 14-16, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Sharp (US 2016/0012465 A1) in view of Karkazis (US 2020/0105392 A1); Young (US 2010/0049652 A1); and Sobhani (US 2017/0024780 A1).
Regarding claim 4, Sharp does not explicitly disclose wherein the target organization is a user-defined target organization.  Sobhani teaches wherein the target organization is a user-defined target organization (Par. [0005], associated with a transaction made by the user via the merchant website, to be donated by a merchant corresponding to the merchant website on behalf of the user to a charity or charities of the user's choosing).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the donation system of Sharp to include the donation portion abilities of Sobhani since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  
Here, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the user-defined organization as taught in Sobhani for the charitable organizations that can receive donations as taught by Sharp.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 5, Sharp does not explicitly disclose wherein the target organization is a platform-defined, target organization.  Sobhani teaches wherein the target organization is a platform-defined, target organization (Par. [0066], the donation agent can include a charity application for each of known e-commerce platforms (e.g., Magento, OsCommerce . . . etc.), for example. Participating merchants can incorporate a charity application on respective websites, to be invoked during, e.g., the check-out process similar to PayPal. “Charity application” as used here encompasses at least software that is customized or customizable to various e-commerce platforms and/or websites).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the donation system of Sharp to include the donation portion abilities of Sobhani since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  
Here, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the platform-defined organization as taught in Sobhani for the charitable organizations that can receive donations as taught by Sharp.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 6, Sharp does not explicitly disclose wherein the platform-defined, target organization is periodically redefined.  Sobhani teaches wherein the platform-defined, target organization (Par. [0066], the donation agent can include a charity application for each of known e-commerce platforms (e.g., Magento, OsCommerce . . . etc.), for example) is periodically redefined (Par. [0062], donations to charity set by season, or day of the calendar or periodically applied).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the donation system of Sharp to include the donation portion abilities of Sobhani since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  
Here, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the platform-defined organization and charity time period as taught in Sobhani for the charitable organizations that can receive donations according to user set time periods as taught by Sharp.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 14, Sharp does not explicitly disclose wherein the target organization is a user-defined target organization.  Sobhani teaches wherein the target organization is a user-defined target organization (Par. [0005], associated with a transaction made by the user via the merchant website, to be donated by a merchant corresponding to the merchant website on behalf of the user to a charity or charities of the user's choosing).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the donation system of Sharp to include the donation portion abilities of Sobhani since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  
Here, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the user-defined organization as taught in Sobhani for the charitable organizations that can receive donations as taught by Sharp.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 15, Sharp does not explicitly disclose wherein the target organization is a platform-defined, target organization.  Sobhani teaches wherein the target organization is a platform-defined, target organization (Par. [0066], the donation agent can include a charity application for each of known e-commerce platforms (e.g., Magento, OsCommerce . . . etc.), for example. Participating merchants can incorporate a charity application on respective websites, to be invoked during, e.g., the check-out process similar to PayPal. “Charity application” as used here encompasses at least software that is customized or customizable to various e-commerce platforms and/or websites).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the donation system of Sharp to include the donation portion abilities of Sobhani since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  
Here, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the platform-defined organization as taught in Sobhani for the charitable organizations that can receive donations as taught by Sharp.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 16, Sharp does not explicitly disclose wherein the platform-defined, target organization is periodically redefined.  Sobhani teaches wherein the platform-defined, target organization (Par. [0066], the donation agent can include a charity application for each of known e-commerce platforms (e.g., Magento, OsCommerce . . . etc.), for example) is periodically redefined (Par. [0062], donations to charity set by season, or day of the calendar or periodically applied).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the donation system of Sharp to include the donation portion abilities of Sobhani since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  
Here, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the platform-defined organization and charity time period as taught in Sobhani for the charitable organizations that can receive donations according to user set time periods as taught by Sharp.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 24, Sharp does not explicitly disclose wherein the target organization is a user-defined target organization.  Sobhani teaches wherein the target organization is a user-defined target organization (Par. [0005], associated with a transaction made by the user via the merchant website, to be donated by a merchant corresponding to the merchant website on behalf of the user to a charity or charities of the user's choosing).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the donation system of Sharp to include the donation portion abilities of Sobhani since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  
Here, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the user-defined organization as taught in Sobhani for the charitable organizations that can receive donations as taught by Sharp.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 25, Sharp does not explicitly disclose wherein the target organization is a platform-defined, target organization.  Sobhani teaches wherein the target organization is a platform-defined, target organization (Par. [0066], the donation agent can include a charity application for each of known e-commerce platforms (e.g., Magento, OsCommerce . . . etc.), for example. Participating merchants can incorporate a charity application on respective websites, to be invoked during, e.g., the check-out process similar to PayPal. “Charity application” as used here encompasses at least software that is customized or customizable to various e-commerce platforms and/or websites).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the donation system of Sharp to include the donation portion abilities of Sobhani since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  
Here, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the platform-defined organization as taught in Sobhani for the charitable organizations that can receive donations as taught by Sharp.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 26, Sharp does not explicitly disclose wherein the platform-defined, target organization is periodically redefined.  Sobhani teaches wherein the platform-defined, target organization (Par. [0066], the donation agent can include a charity application for each of known e-commerce platforms (e.g., Magento, OsCommerce . . . etc.), for example) is periodically redefined (Par. [0062], donations to charity set by season, or day of the calendar or periodically applied).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the donation system of Sharp to include the donation portion abilities of Sobhani since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  
Here, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the platform-defined organization and charity time period as taught in Sobhani for the charitable organizations that can receive donations according to user set time periods as taught by Sharp.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Kim whose telephone number is (571)272-8619. The examiner can normally be reached Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.K./Examiner, Art Unit 3621                                                                                                                                                                                                        
/JAMES M DETWEILER/Primary Examiner, Art Unit 3621